








Exhibit 10.6




PROMISSORY NOTE




August 12, 2014

Minneapolis, Minnesota







FOR VALUE RECEIVED, each of the undersigned, Talon Real Estate Holding Corp., a
Utah corporation and Talon OP, LP, a Minnesota Limited Partnership, each having
a principal address of 5500

Wayzata Blvd., Suite 1070, Minneapolis, MN, 55416 (collectively, the "Borrower"
and all references thereto shall mean each, either and both of the Borrowers),
on a joint and several basis, promises to pay to the order of Curtis G. Marks or
his assigns ("Lender"), having a principal address of 11100 Wayzata Blvd., Suite
150, Minnetonka, MN, 55303, in immediately available funds, in lawful money of
the United States of America, the principal sum of $500,000 together with
interest on the unpaid principal balance hereof, from the date hereof until this
Note is fully paid. at a rate of interest of 14.0% per annum (computed on the
basis of a 365 day year for the actual number of days in any period for which
such computation is made), compounded daily. Accrual of interest will commence
on the date of this Note and will continue each day until this Note is fully
paid. The unpaid principal balance and all accrued and unpaid interest will be
paid in a single lump sum payment due on February 8, 2015 ("Maturity Date").
This Note is in addition to certain Promissory Notes between certain of the
parties dated December 30, 2013 and March 7, 2014 (the "Prior Notes"). The Prior
Notes are being paid off by Borrower on the date hereof; Lender shall have the
right to deduct from the principal amount loaned hereunder all amounts owed
under the Prior Notes.




Borrower may prepay the outstanding amount hereunder, in full or in part, at any
time; provided however, in the event of any prepayment of any amount under this
Note, in addition to the payment of the principal amount and all accrued
interest owed as of such date, Borrower shall also pay to Lender an amount equal
to all interest that would have been paid under this Note if no prepayment
occurred and the Note went to the Maturity Date as a premium for such right of
prepayment. Any partial prepayment will be applied first to accrued but unpaid
interest, all other amounts due under this Note and then to principal.




The principal and all interest accrued thereon will become automatically due and
payable without notice or demand if a petition is filed by or against Borrower
under the United States Bankruptcy Code or similar state laws.




If Borrower fails to pay when due any principal, interest, or any other amount
payable hereunder, then the entire outstanding principal balance shall (without
notice or demand upon Borrower) become due and payable on said date, together
with all unpaid, accrued interest thereon, and with interest computed thereon
from and after that date at a rate of twenty one percent (21%) per annum, or the
maximum lawful rate of interest which may be charged thereon by the Lender,
whichever is less (the "Default Rate"), until the principal balance and all
accrued interest thereon are paid in full.




No delay or other act or omission on the part of the holder in exercising any
right or remedy hereunder will operate as a waiver of or preclude the exercise
of such right or remedy or of any other remedy under this Note. No waiver by the
holder hereof will be effective unless in writing signed by such holder. A
waiver on any one occasion will not be construed as a waiver of any such right
or remedy on any other occasion.




Until all obligations under this Note have been fulfilled by Borrower, Borrower
shall not make any distributions, dividends or payments to any of their equity
or securities holders with the exception of payments to preferred units of Talon
OP, L.P.




Time is of the essence hereof. If one or more of the following events (each an
"Event of

Default") shall have occurred:




(a)

Borrower shall fail to pay on a due date, any principal, interest or any other
amount payable hereunder;








--------------------------------------------------------------------------------



(b)

Borrower shall breach or fail to perform, observe, or keep any obligation,
covenant, condition, or agreement that Borrower owes Lender, under this Note or
any other agreement between Borrower or Lender;




(c)

Borrower or any entity owned (now or acquired or formed in the future), directly
or indirectly by Borrower (collectively, the "Subsidiaries") shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due;




(d)

 an involuntary case or other proceeding shall be commenced against Borrower or
any Subsidiary seeking Liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 45 days; or an order for relief shall
be entered against Borrower or any Subsidiary under the Federal bankruptcy laws
as now or hereafter in effect;




(e)

the entry of a judgment or issuance of a writ of attachment or injunction before
or after the date of this Note against Borrower or any Subsidiary, or against
any property of Borrower or any Subsidiary or the commencement of any
proceedings supplementary to execution relating to any judgment against Borrower
or any Subsidiary if such judgment, writ of attachment, injunction or
supplementary proceedings is not stayed, satisfied, vacated, enjoined or
bonded-off within ten (l 0) days from the entry, issuance or commencement
thereof;




(f)

Borrower or any Subsidiary defaults under any of its agreements with any current
or future lender;




(g)

Any act, occurrence, event or omission shall occur related to or impacting
Borrower or any Subsidiary or their respective businesses that has or is likely
to have a material adverse impact on Borrower's or any Subsidiary's business,
operations, financial condition or prospects;




(h)

Borrower does not control each and all of the Subsidiaries; or




(i)

any of the following occur or an agreement is entered into to do any of the
following: (i) the issuance, transfer or sale of a majority of the equity
interests of Borrower or any Subsidiary; (ii) the sale of all or substantially
all of the assets of Borrower or any Subsidiary; or (iii) a merger or other
reorganization of Borrower or any Subsidiary;




then, and in every such Event of Default, the Lender may, without notice to
Borrower, declare the Note (together with accrued interest thereon) immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by Borrower. From and after the date of
occurrence of any such Event of Default, interest shall accrue on the principal
balance of this Note at the Default Rate until such principal balance, all
accrued interest thereon and all other amounts due under this Note are paid in
full.




Borrower hereby waives demand for payment, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, notice of intention
to accelerate maturity, notice of acceleration of maturity, all other notices as
to this Note, diligence in collection as to each and every payment due
hereunder, and all other requirements necessary to charge or hold Borrower to
any obligation hereunder.




Borrower agrees to pay all costs and expenses of collection, including court
costs and attorneys' fees (prior to trial, at trial and on appeal) incurred in
collecting any amount owed under this Note, or in exercising or defending, or
obtaining the right to exercise, the rights of Lender hereunder, whether suit be
brought or not, in bankruptcy, insolvency, arrangement, reorganization and other
debtor-relief proceedings, in probate, in other court proceedings, or otherwise,
whether or not Lender prevails therein.











--------------------------------------------------------------------------------

All rights and remedies of the Lender under the terms of this Note, the Mortgage
and under any statutes, rules or laws shall be cumulative and may be exercised
successively or concurrently. Borrower agrees that the Lender shall be entitled
to all the rights of a holder in due course of negotiable instruments. Any
provision of this Note which may be unenforceable or invalid under any
applicable law shall be ineffective to the extent of such unenforceability or
invalidity without affecting the enforceability or validity of any other
provision hereof.




This Note will be governed by the laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the domestic substantive laws of any other jurisdiction.




Borrower hereby irrevocably submits to the jurisdiction of any Minnesota state
court or federal court over any action or proceeding arising out of or relating
to this Note, and any instrument, agreement or document related thereto, and
Borrower irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Minnesota state or federal court.
Borrower irrevocably

waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Borrower
agrees that judgment final by appeal, or expiration of time to appeal without an
appeal being taken, in any such action or proceeding shall be conclusive and may
be enforced in any other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this paragraph shall affect the right of
Lender to serve legal process in any other manner permitted by law or affect the
right of the Lender to bring any action or proceeding against Borrower or its
property in the courts of any other jurisdiction.




Borrower shall, within two business days after the date of this Note, reimburse
Lender for all of

Lender's costs and expenses, including without limitation, legal fees and
expenses, incurred by Lender in the negotiation and preparation of this Note and
any other document related hereto.




This Note shall be binding upon Borrower, its permitted successors and assigns,
and shall inure to the benefit of the Lender and its successors and assigns
except that Borrower may not transfer or assign any of its rights or obligations
hereunder without prior written consent of the Lender. This Note may be assigned
by the Lender without the consent of Borrower.




TALON OP, LP

 

TALON REAL ESTATE HOLDING CORP.

 

 

 

/s/ M.G. Kaminski

 

/s/ M.G. Kaminski

M.G. Kaminski

 

M.G. Kaminski

 

 

Chief Executive Officer









